Citation Nr: 0407940	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  02-17 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Manila, Republic of the Philippines


THE ISSUE

Whether new and material evidence to reopen a claim of basic 
eligibility for VA disability benefits has been received.


WITNESSES AT HEARING ON APPEAL

Appellant and his grandson


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

By decision of June 2001, the Board of Veterans Appeals 
(Board) denied basic eligibility for VA disability benefits.

This appeal arises from the RO's June 2002 decision denying 
the appellant basic eligibility for VA disability benefits on 
the grounds that new and material evidence to reopen the 
claim had not been received.

In September 2003, the appellant and his grandson testified 
at a Board hearing before the undersigned Veterans Law Judge 
(VLJ) at the RO; a transcript of the hearing is of record.  


FINDINGS OF FACT

1.  By decision of June 2001, the Board denied basic 
eligibility for VA disability benefits because the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the U.S. Armed Forces.

2.  Evidence submitted since the June 2001 Board decision 
does not bear directly and substantially upon the specific 
matter under consideration, is cumulative of previously-
submitted evidence, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the final June 2001 Board decision 
which denied basic eligibility for VA disability benefits is 
not new and material, and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (as 
in effect prior to August 29, 2001); 38 C.F.R. §§ 20.1100, 
20.1105 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of Chapter 51, Title 38, U.S. Code concerning the 
notice and assistance to be afforded claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  

Unlike many questions subject to appellate review, the issue 
of whether new and material evidence has been submitted to 
reopen a claim of basic eligibility for VA disability 
benefits has, by its very nature, an extremely narrow focus.  
The RO, in its June 2002 letter notifying the appellant of 
the denial, and the September 2002 Statement of the Case, 
variously set forth the law and facts in a fashion that 
clearly and adequately explained the basis of its decision.  

The appellant has been advised that his service must be 
certified as qualifying by the appropriate military 
authority.  He has neither submitted nor made reference to 
any service department records which would tend to establish 
that he had qualifying service.  It appears clear, therefore, 
that there are no outstanding records or other evidence that 
could serve to reopen the claim.  

The Board believes that all facts relevant to determining 
whether or not the appellant had qualifying service as a 
veteran have already been gathered, and that, under these 
facts, there is no basis in the law and regulations for 
providing the benefits he seeks.  

In essence, the Board believes that this case remains one in 
which the law, and not the evidence, is dispositive.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, 
where there is no reasonable possibility that providing 
additional assistance would aid in substantiating a claim, 
the VA is not required to take any further action to assist a 
claimant.  38 U.S.C.A. § 5103A(a) (West 2002).

Accordingly, the Board finds that the VCAA assistance and 
notification requirements have been satisfied to the extent 
necessary in this case.

II.  Whether New and Material Evidence to Reopen a Claim of                          
Basic Eligibility for VA Disability Benefits Has Been 
Received

The appellant is seeking to reopen a previously-denied claim 
of basic eligibility for VA disability benefits.  He contends 
that he had qualifying military service during World War II.  
He claims that he had qualifying guerrilla service.

As noted above, the appellant's claim was previously 
considered and denied by the Board in June 2001.  In general, 
Board decisions are final.  38 U.S.C.A. § 7104;    38 C.F.R. 
§§ 20.1100, 20.1105.  A final decision cannot be reopened 
unless new and material evidence is presented.  Pursuant to 
38 U.S.C.A. § 5108, the VA must reopen a finally-disallowed 
claim when new and material evidence is presented or secured 
with respect to that claim.  Knightly v. Brown, 6 Vet. App. 
200 (1994).  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented) will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it contributed to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  In determining whether evidence 
is new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

The Board notes that 38 C.F.R. § 3.156 was amended in 2001, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2003)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was filed prior to Aug. 
29, 2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).  Accordingly, the Board 
will proceed to determine whether new and material evidence 
has been submitted to reopen the appellant's claim without 
regard to the amended version of 38 C.F.R. § 3.156(a).

Under the applicable criteria, basic eligibility for VA 
disability benefits is based on statutory and regulatory 
provisions which define an individual's legal status as a 
veteran of active military service.  38 U.S.C.A. §§ 101(2), 
101(24) (West 2002);   38 C.F.R. §§ 3.1, 3.6 (2003).  

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval, or air service 
during a period of war.  38 C.F.R. § 3.1(e).  

In addition, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, may constitute recognized service in the 
U.S. Armed Forces for VA purposes.  38 C.F.R. §§ 3.40, 3.41 
(redesignated from 38 C.F.R. §§ 3.8, 3.9 in 66 Fed. Reg. 
66,763, 66,767 (December 27, 2001)).  However, such service 
must be certified as qualifying by appropriate military 
authority.  38 C.F.R. § 3.203 (2003).

These regulations have their basis in statute at 38 U.S.C. § 
107(a) (West 2002).  See DeLa Pena v. Derwinski, 2 Vet. App. 
80 (1992), wherein the U.S. Court of Appeals for Veterans 
Claims upheld the constitutionality of 38 U.S.C. § 107(a) 
following the "reasoning and wisdom" of the U.S. Court of 
Appeals for the District of Columbia Circuit in Quiban v. 
VA., 928 F.2d 1154 (D.C. Cir. 1991).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as DD Form 214, Certificate of Release or 
Discharge from Active Duty, or an original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service, and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

When a claimant does not submit evidence of service or the 
evidence submitted does not meet the regulatory requirements, 
the VA shall request verification of service from a service 
department.  38 C.F.R. § 3.203.  With respect to Philippine 
service, certifications by the service department will be 
accepted as establishing periods of recognized service as a 
Philippine Scout, a member of the Philippine Commonwealth 
Army serving with the U.S. Armed Forces, or as a guerrilla.         
38 C.F.R. §§ 3.40, 3.41 (2003).  

Philippine veterans are not eligible for veterans' benefits 
unless a U.S. service department documents or certifies their 
service.  Soria v. Brown, 118 F. 3d 747, 749 (Fed. Cir. 
1997).  A service department determination as to an 
individual's service shall be binding and conclusive on the 
VA, which agency does not have the authority to alter the 
findings of the service department.  Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992). 

In June 2001, the Board determined that the appellant did not 
meet the criterion of "veteran" for the purpose of 
receiving VA disability benefits because he had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the U.S. Armed 
Forces.  As noted above, that decision is final.

At the time of the June 2001 Board decision, the evidence of 
record included a copy of the appellant's January 1946 
Philippine Army service affidavit wherein he claimed 
guerrilla service beginning in January 1945; an October 1994 
Philippine Army certificate noting the appellant's claim of 
guerrilla service from January 1945 to February 1946, and 
stating that his name was not carried in the Approved Revised 
Reconstructed Guerrilla Roster of 1948; the RO's July 2000 
letter to the appellant informing him that his name did not 
appear on the roster of recognized guerrillas in the RO's 
records; a September 2000 Philippine Army certificate noting 
the appellant's claim of guerrilla service from January 1945 
to February 1946, and containing notations of "not 
applicable" in spaces provided to indicate whether his name 
was carried in the Revised Reconstructed Guerrilla Roster of 
1948; a January 2001 statement from the U.S. Department of 
the Army that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the U.S. Armed Forces; the 
February 2001 RO hearing testimony of 2 Philippine service 
comrades that the appellant had served with them in World War 
II; and a May 2001 RO Memorandum that indicated that the U.S. 
Army Reserve Personnel Center (ARPERCEN) had verified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the U.S. Armed Forces.

Since filing to reopen his claim, the appellant has submitted 
additional statements, a joint affidavit, and duplicates of 
Philippine military documents, and testified at a Board 
hearing before the undersigned VLJ at the RO.  The Board 
finds, however, that these records and testimony are 
cumulative of previously-submitted evidence, and that they do 
not bear directly and substantially upon the specific matter 
under consideration, which is whether the appellant qualifies 
as a "veteran" for the purpose of receiving VA disability 
benefits.  Specifically, these documents and testimony fail 
to satisfy the requirements of 38 C.F.R. § 3.203 as 
acceptable proof of service, as they are not official 
documents or statements of the appropriate U.S. service 
department.  Therefore, they may not be accepted by the Board 
as verification of claimed service for the purpose of 
receiving VA benefits.  For this reason, the Board concludes 
that these documents and testimony do not bear directly and 
substantially upon the specific matter under consideration, 
and are not so significant that they must be considered in 
order to fairly decide the merits of the claim.

In an October 2001 joint affidavit, 2 men who stated that 
they were close friends and associates of the appellant and 
his family attested to the fact that the appellant used a 
different name other than his true name during his military 
service in World War II.  

In June 2002, the National Personnel Records Center stated 
that the appellant, under either his true name or the claimed 
different name, had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the U.S. Armed Forces.

The record reflects that the RO noted in an October 2002 
memorandum that all pertinent information that was submitted 
by the appellant in regard to his purported service had once 
again been sent to the U.S. Army Reserve Personnel Command 
(formerly ARPERCEN).  The service department again certified 
that the appellant had no valid military service in the U.S. 
Armed Forces.  This evidence, although not cumulative or 
redundant, is adverse, and therefore, not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See Villalobos v. Principi, 3 Vet. App. 450 
(1992) (unfavorable evidence does not "trigger a reopening").

At the September 2003 Board hearing, the appellant testified 
about his military service during World War II, stating that 
his unit had a U.S companion and U.S. commanding officers.

In short, the appellant, to date, has submitted no additional 
evidence that could serve to establish that he had valid, 
qualifying military service in the U.S. Armed Forces.  
Therefore, the Board finds that the additional evidence and 
testimony submitted as to this matter is merely cumulative of 
previously-submitted evidence, does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  

Accordingly, the Board finds that new and material evidence 
has not been submitted, and the claim with respect to basic 
eligibility for VA disability benefits is not reopened.  
Thus, the benefit sought on appeal remains denied.


ORDER

New and material evidence not having been received, the claim 
of basic eligibility for VA disability benefits is denied.


	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



